       Case: 3:17-cv-00723-wmc Document #: 164 Filed: 01/22/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


  ADEMCO INC.,                                   )
                                                 )
                          Plaintiff,             )
                                                 )   Case No. 3:17-cv-723-wmc
          v.                                     )
                                                 )   JURY TRIAL DEMANDED
  RESEARCH PRODUCTS                              )
  CORPORATION,                                   )
                                                 )
                          Defendant.             )


                       STIPULATION AND ORDER OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Ademco Inc.

(“Ademco”) and Defendant Research Products Corporation (“RPC”) hereby stipulate and agree

to a dismissal with prejudice of any and all claims and counterclaims in this action. Each party

shall bear its own costs, expenses, and attorneys’ fees.
      Case: 3:17-cv-00723-wmc Document #: 164 Filed: 01/22/19 Page 2 of 2



Dated: January 22, 2019

 HUSCH BLACKWELL LLP                   FOLEY & LARDNER LLP
 Attorneys for Plaintiff Ademco Inc.   Attorneys for Defendant       Research
                                       Products Corporation

 /s/ Thomas P. Heneghan                /s/ Stephan J. Nickels
 Thomas P. Heneghan                    Naikang Tsao, SBN 1036747
 State Bar No. 1024057                 Stephan J. Nickels, SBN 1036591
 33 East Main Street, Suite 300        Megan R. Stelljes, SBN 1092714
 Madison, WI 53701                     150 East Gilman Street
 (608) 234-6032                        P.O. Box 1497
 tom.heneghan@huschblackwell.com       Madison, Wisconsin 53701-1497
                                       Telephone: (608) 257-5035
 Gregg F. LoCascio, P.C.               Email: ntsao@foley.com
 Sean M. McEldowney
 Anders P. Fjellstedt
 Abigail E. Lauer
 Brian H. Gold
 KIRKLAND & ELLIS LLP
 655 Fifteenth St., N.W.
 Washington, DC 20005
 (202) 879-5000
 gregg.locascio@kirkland.com
 sean.mceldowney@kirkland.com
 anders.fjellstedt@kirkland.com
 abigail.lauer@kirkland.com
 brian.gold@kirkland.com
